Citation Nr: 1448244	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  12-11 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a psychiatric disability, claimed as schizophrenia and a psychotic episode.  

2.  Entitlement to service connection for a psychiatric disability, claimed as schizophrenia and a psychotic episode.  


REPRESENTATION

Appellant represented by:	Elizabeth Lunn, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and C.C.


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1998 to November 2001.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  

In January 2014, the Veteran testified during a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  

In addition to the Veteran's paper claims file, an electronic paperless file (Virtual VA) is also associated with this claim.  Any future consideration of the Veteran's case should also take into consideration the existence of this electronic record.  

The issue of service connection for a psychiatric disability, claimed as schizophrenia and a psychotic episode is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 2006 rating decision denied a claim for service connection for schizophrenia claimed as a psychotic episode.  The Veteran did not appeal that decision and it became final.  

2.  Some of the evidence received since the March 2006 rating decision includes evidence that bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a psychiatric disability claimed as schizophrenia and a psychotic episode.  


CONCLUSION OF LAW

1.  The March 2006 rating decision that denied service connection for schizophrenia claimed as a psychotic episode is final.  38 U.S.C.A. §§ 7104, 4005(c) (West 2002); 38 C.F.R. § 3.104 (2013).  

2.  New and material evidence to reopen a claim of service connection for a psychiatric disability claimed as schizophrenia and a psychotic episode has been received.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by letters dated in October 2005 and June 2010 that also discussed the requirement to submit new and material evidence to reopen the previously denied claim for service connection for a psychiatric disability claimed as schizophrenia and a psychotic episode.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the February 2012 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

New and Material Evidence

The Veteran initially submitted a claim of entitlement to service connection for schizophrenia claimed as psychotic episode in September 2005.  A March 2006 rating decision denied the claim on the basis that there was no evidence submitted showing schizophrenia also claimed as psychotic episode manifested to a compensable degree within one year from separation from active duty and no relationship to an injury, disease, or event in service.  The Veteran did not timely appeal the March 2006 rating decision, and no new evidence was received within one year.  Therefore that decision is final.  38 U.S.C.A. §§ 7104, 7105, 4005(c) (West 2002).  Service connection for a psychiatric disability claimed as schizophrenia and a psychotic episode may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudications.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).  

Evidence is considered new if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  
In determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Some of the evidence added to the claims file since the final March 2006 rating decision includes Board testimony and lay statements from the Veteran and the Veteran's family.  At the January 2014 Board hearing, the Veteran testified that he began to have symptoms during service even though he did not seek treatment for his symptoms at that time.  Specifically, he stated that he was hearing voices when he was still in the service.  The Veteran's mother testified that after discharge in November 2001, the Veteran returned home to live with his parents.  She reported that the Veteran's behavior was very different than before he joined the military.  She stated that he paced the floor repeatedly, became very focused on the belief that someone was "out there" trying to get him.  He stayed in the house with the blinds closed so that "they" wouldn't get him.  She reported that his behavior got worse, and worse, he told her he was hearing voices, and eventually escalated to a threatening demeanor, at which point she and her husband took him to the VA hospital.  The medical evidence shows the Veteran was diagnosed with schizophrenia in January 2003, 13 months after discharge.  The Veteran's mother testified that he was very happy prior to joining the military, and not at all like he was when he returned home after service.  

The Board acknowledges that the Veteran is competent to report symptoms he experienced.  Charles v. Principi, 16 Vet. App. 370 (2002); see also, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  Additionally, the Veteran's family members are competent to report symptoms that they observed.  In this case, the lay evidence of record is competent with respect to observance of symptoms readily observable and appears credible, as there is no indication of lack of veracity or evidence to the contrary.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  The Board therefore finds it probative.  

Accordingly, this evidence is new in that it was not of record at the time of the previous denial.  It is material in that it shows that the Veteran experienced symptoms prior to discharge from service, and also shows evidence of a relationship to an injury, disease, or event in service.  Therefore, the Board finds that new and material evidence has been submitted and the claim for service connection for a psychiatric disability claimed as schizophrenia and a psychotic episode is reopened, to that extent only.  Annoni v. Brown, 5 Vet. App. 463 (1993).  


ORDER

New and material evidence having been received, the claim for service connection for a psychiatric disability claimed as schizophrenia and a psychotic episode is reopened.  To that extent only, the claim is allowed.  


REMAND

A remand is necessary so that VA can fulfill the duty to assist the Veteran in obtaining evidence to substantiate a claim of entitlement to service connection for a psychiatric disability claimed as schizophrenia and a psychotic episode.  38 U.S.C.A. 5103A (West 2002 & Supp. 2013), 38 C.F.R. 3.159(c) (2013).  That duty includes assisting the Veteran in obtaining relevant evidence identified by the Veteran.  38 C.F.R. 3.159(c) (2013).  

The Veteran contends that prior to discharge from active duty he began hearing voices in his head.  His mother also testified that when he returned home after discharge he exhibited behaviors that he did not have prior to joining the military.  Specifically, she reported that he paced the floor repeatedly, became very focused on the belief that someone was 'out there' trying to get him, told her he was hearing voices, and eventually his behavior escalated to that of a threatening demeanor.  He has a current diagnosis of schizophrenia.  Based on the Veteran's and his family members competent and credible report of symptoms during and after discharge, and a current diagnosis of a psychiatric disability, the Veteran should be afforded a VA examination to assess any current psychiatric disability and its link to service.  

Lastly, at the Veteran's hearing testimony was provided that the Veteran received Social Security disability for his psychiatric disability, and a review of the record shows that those records are not associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records related to the Veteran's treatment for his claimed psychiatric condition claimed as schizophrenia and a psychotic episode that are not already of record.  

2.  Contact the Social Security Administration and request a copy of the Veteran's complete Social Security disability benefits file, including any medical records used in granting disability benefits to the appellant.  If the RO/AMC cannot locate such records, the RO/AMC must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then:  (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.

3.  Schedule the Veteran for a VA psychiatric examination.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  The examiner should consider the Veteran's reports of his in-service and subsequent symptoms.  The examiner should provide the following information:  

(a) Diagnose all psychiatric disabilities found.  

(b) Opine whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disability, to include schizophrenia claimed as a psychotic episode, is related to the Veteran's service.  

The examiner should also specifically address whether it is at least as likely as not (50 percent or greater probability) that the symptoms reported by the Veteran and the Veteran's mother within one year of the Veteran's discharge from service are related to any currently diagnosed psychiatric disability.  

4.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the claim to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


